DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1 and 3-20 have been examined in this application. Claim 2 has been cancelled. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 03/29/2021.
Claim Rejections - 35 USC § 112
The claim rejections made in the Non-Final Rejection on 11/10/2020 are withdrawn in light
of the amendments to the claims filed on 3/29/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burns (US 10,477,981).
In regards to Claim 1, Burns teaches: An infant playpen (10) comprising: a support frame (20) including a pivot connection (32); and an enclosure (50) installable on the support frame (Col 5 Lines 10-13 and Col 3 Lines 10-12) the enclosure comprising a flexible material (Col 3 Line 35-40) including an expandable portion (70) having a pleat that forms multiple folds (70 – see annotated Figure 2 below from Burns), the folds including a plurality of folded edge portions (70 – see annotated Figure 2 below from Burns), the expandable portion covering the pivot connection (70 – see annotated Figure 2 below from Burns) with the folded edge portions wrapping at least partially around the pivot connection (70 – see annotated Figure 2 below from Burns) when the enclosure is installed on the support frame (70 – see annotated Figure 2 below from Burns).

    PNG
    media_image1.png
    439
    767
    media_image1.png
    Greyscale

Annotated Figure 2 from Burns
In regards to Claim 3, Burns teaches: The infant playpen according to claim 1, wherein the folded edge portions (see annotated Fig 2 above ‘folded (middle) edge portions’) , the two folded edge portions being adjacent to each other when the pivot connection is in an unfolded state and stretched away from each other when the pivot connection is in a folded state (see annotated Figures 1 and 2 from Burns).

    PNG
    media_image2.png
    456
    1104
    media_image2.png
    Greyscale

Annotated Figure 1 and 2 from Burns
In regards to Claim 4, Burns teaches: The infant playpen according to claim 1, wherein the expandable portion includes an inverted box pleat (Col 5. Lines 30-35 and Fig. 2).
In regards to Claim 5, Burns teaches: The infant playpen according to claim 1, wherein the support frame (20) includes two bars (24) that are coupled to each other via the pivot connection (32) (Fig. 3 and 4).
In regards to Claim 6, Burns teaches: The infant playpen according to claim 1, wherein the enclosure (50) has a sidewall including an inner layer and an outer layer (Col. 8 Lines 42-60), the support frame extending through a hollow interior (Col 8 Lines 44-60) between the inner layer and the outer layer when the enclosure is installed on the support frame.
In regards to Claim 7, Burns teaches:  The infant playpen according to claim 6, wherein the enclosure (50) includes an opening communicating with the hollow interior (Col 8 Lines 44-60) between the inner layer and the outer layer (Col 8 Lines 42-60) forPage 2 of 8Attorney Docket No.: WOND/0136USApplication No. 16/271,352Examiner Madison Rose EMANSKIGroup Art Unit 4144 facilitating installation and removal of the enclosure with respect to the support frame (Col 5 Lines 44-47 and Col 8 7-see annotated Figure 9 from Burns).

    PNG
    media_image3.png
    431
    386
    media_image3.png
    Greyscale

Annotated Figure 9 from Burns
In regards to Claim 8, Burns teaches: The infant playpen according to claim 7, wherein the enclosure (50) has a top (10 - Fig. 1) and a bottom (63), the opening being disposed closer to the top than the bottom (Col 5 Lines 55-60 and Fig. 18/20).
In regards to Claim 9, Burns teaches: The infant playpen according to claim 7, wherein the enclosure (50) includes a fastener (74) operable to open and close the opening (Col 5 Lines 55-60 and Fig. 18/20).
In regards to Claim 10, Burns teaches: The infant playpen according to claim 9, wherein the fastener (74) includes a zip fastener (Col 5 Lines 55-58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 10,477,981) in view of Epenshade (US 20070214576).
In regards to Claim 11, Burns teaches: An infant playpen comprising: a support frame (20) including a bottom frame portion (see annotated Figure 20 below); and an enclosure (50) installable on the support frame (Col 5 Lines 10-13 and Col 3 Lines 10-12) and comprising a flexible material (Col 3 Lines 35-40), the enclosure having a sidewall including an inner layer and an outer layer (Col 8 Lines 42-60), but does not teach, the bottom frame portion of the support frame extending through a hollow interior between the inner layer and the outer layer when the enclosure is installed on the support frame. Espenshade teaches: a child playard with a side wall, bottom wall and bottom panel that define the fabric enclosure (Para 0025 - Fig. 3/4 and Claim 1). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the bottom wall to have the enclosure attached and installed on from Epenshade to the playpen of Burns as the functionality of the playpen would not be taken away by another attachment method. Additionally, multi-functional enclosures that line the framework of playpens are commonly founding in child bedding. 

    PNG
    media_image4.png
    588
    410
    media_image4.png
    Greyscale

Annotated Figure 20 from Burns
In regards to Claim 12, Burns teaches:  The infant playpen according to claim 11, wherein the enclosure includes an opening communicating with the hollow interior (Col 8 Lines 44-60) between the inner layer and the outer layer for facilitating installation and removal of the enclosure with respect to the support frame (Col 5 Lines 44-47 and Col 8 7-Lines 7-19), the opening extending along at least one side of the enclosure (see annotated Figure 9 from Burns).
In regards to Claim 13, Burns teaches: The infant playpen according to claim 12, wherein the opening (see annotated Figure 9 from Burns) extends circumferentially around the enclosure (Fig. 6 and 9).
In regards to Claim 14, Burns teaches:
In regards to Claim 15, Burns teaches: The infant playpen according to claim 12, wherein the enclosure (50) includes a fastener operable to open and close the opening (Col 8 Lines 13-19).
In regards to Claim 16, Burns teaches: The infant playpen according to claim 15, wherein the fastener includes a zip fastener (Col 5 Lines 55-60).
In regards to Claim 17, Burns teaches: The infant playpen according to claim 11, wherein the support frame (20) includes a pivot connection (32), and the enclosure includes an expandable portion (70) having multiple folds (Col 3 Lines 49-53 and Fig. 2), the expandable portion (70 and Fig. 2) covering the pivot connection (32) when the enclosure is installed on the support frame (Fig. 2/5 and Col 3 Lines 10-12).
In regards to Claim 18, Burns teaches: The infant playpen according to claim 17, wherein the folds (50/70) wrap around the pivot connection (32) when the enclosure is installed on the support frame (26/24 - Col 8 Lines 16-19 - Fig. 2).
In regards to Claim 19, Burns teaches: The infant playpen according to claim 17, wherein the folds (50/70) include two folded edge portions that are movable toward and away from each other (Col 5. Lines 30-35 and Fig. 2).
In regards to Claim 20, Burns teaches: The infant playpen according to claim 17, wherein the expandable portion includes an inverted box pleat (Col 5. Lines 30-35 and Fig. 2).

Response to Arguments
Applicant's arguments filed on 3/29/21 have been fully considered but they are not persuasive. 
In regards to Claim 1, Applicant argues that the prior art of Burns does not teach the newly amended claim language, however upon further review and consideration of Burns, it does in fact teach the newly amended language as a pleat and/or fold is created during the 
In regards to Claim 11, Applicant argues that the prior art of Burns does not teach, the bottom frame portion having the enclosure installed on that portion of the frame, however, based on applicant’s amendment, a new ground of rejection is made in view of Espenshade, which teaches a fabric enclosure surrounding the entire frame including the sides, bottom and top. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/20/2021